
	
		II
		111th CONGRESS
		1st Session
		S. 1061
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Uranium Enrichment Decontamination and
		  Decommissioning Fund and to direct the Secretary of Energy to provide a plan
		  for the re-enrichment of certain uranium tailings.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Uranium Enrichment Decontamination
			 and Decommissioning Fund Reauthorization Act of
			 2009.
		2.Reauthorization
			 of Uranium Enrichment Decontamination and Decommissioning Fund
			(a)Amounts in
			 fundSection 1802 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2297g–1) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 $518,233,333 and inserting $790,000,000;
			 and
					(B)by striking
			 the Energy Policy Act of 1992 and inserting the Uranium
			 Enrichment Decontamination and Decommissioning Fund Reauthorization Act of
			 2009;
					(2)in subsection
			 (c), by inserting after adjusted for inflation the following:
			 beginning 1 year after the date of enactment of the Energy Policy Act of
			 1992;
				(3)in subsection
			 (d), by striking 15 years after the date of the enactment of this
			 title and inserting 12 years after the date of enactment of the
			 Uranium Enrichment Decontamination and Decommissioning Fund Reauthorization Act
			 of 2009; and
				(4)in subsection
			 (e)—
					(A)in paragraph (1),
			 by striking 15 years after the date of the enactment of this
			 title and inserting 12 years after the date of enactment of the
			 Uranium Enrichment Decontamination and Decommissioning Fund Reauthorization Act
			 of 2009; and
					(B)in paragraph (2),
			 by striking under such subsection and inserting during
			 the 12-year period beginning on the date of enactment of the Uranium Enrichment
			 Decontamination and Decommissioning Fund Reauthorization Act of
			 2009.
					(b)ReportsSection
			 1805 of the Atomic Energy Act of 1954 (42 U.S.C. 2297g–4) is amended—
				(1)in the first
			 sentence, by striking the date of the enactment of this title
			 and inserting the date of enactment of the Uranium Enrichment
			 Decontamination and Decommissioning Fund Reauthorization Act of 2009;
			 and
				(2)in the second
			 sentence, by striking 5th report submitted under this section
			 and inserting third report submitted after the date of enactment of the
			 Uranium Enrichment Decontamination and Decommissioning Fund Reauthorization Act
			 of 2009.
				3.Re-enrichment
			 plan
			(a)PlanNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Energy (referred to in this section as
			 the Secretary) shall develop, complete, and publish in the
			 Federal Register, a plan to re-enrich and sell certain cylinders of uranium
			 tailings.
			(b)ContentsThe
			 plan under subsection (a) shall provide for the following:
				(1)Re-Enrichment
			 Requirement
					(A)RequirementThe Secretary shall seek to enter into a
			 contract with the operator of the Department of Energy’s uranium enrichment
			 facility in Paducah, Kentucky, for the re-enrichment of cylinders of uranium
			 tailings, with an assay of such value as the Secretary finds economically
			 suitable, located at Government-owned uranium enrichment sites in Paducah,
			 Kentucky, and Portsmouth, Ohio.
					(B)AmountA contract under subparagraph (A) shall
			 provide for re-enrichment at the Paducah facility of 50 percent of the
			 materials in the cylinders described in subparagraph (A).
					(C)ScheduleA contract under subparagraph (A) shall
			 provide for re-enrichment to begin not later than 90 days after the date of the
			 publication in the Federal Register of the plan under this section.
					(D)Suspension or
			 cancellationThe Secretary
			 may suspend or cancel a contract under subparagraph (A) for re-enrichment, in
			 accordance with the Federal Acquisition Regulation, if the Secretary
			 determines—
						(i)the
			 operator of the Paducah facility has not fulfilled obligations regarding such
			 re-enrichment under the contract; or
						(ii)economic
			 considerations are not conducive to carry out the contract at that time.
						(2)Sale of Product
			 of Re-enrichmentThe
			 Secretary shall sell or contract for the sale of the product of re-enrichment
			 carried out pursuant to paragraph (1).
				(3)Sale of
			 remaining uranium tailings
					(A)In
			 generalThe Secretary shall
			 sell 50 percent of the materials in the cylinders described in subparagraph (A)
			 of paragraph (1) to qualified buyers.
					(B)Qualified
			 buyerFor purposes of this
			 paragraph, the term qualified buyer means any entity licensed,
			 under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.), to possess
			 materials in the cylinders described in subparagraph (A) of paragraph
			 (1).
					(C)PreferenceIn selling the materials in the cylinders
			 described in subparagraph (A) of paragraph (1), the Secretary shall give
			 preference to qualified buyers committed (as determined by the Secretary) to
			 re-enrichment of such materials in the United States.
					(D)Additional
			 contract for material not soldThe Secretary shall seek to enter into a
			 contract with the operator of the Department of Energy’s uranium enrichment
			 facility in Paducah, Kentucky, for the re-enrichment of any materials in the
			 cylinders described in subparagraph (A) of paragraph (1) not sold pursuant to
			 subparagraph (A) of this paragraph.
					(4)Unable to
			 contractIf the Secretary
			 does not enter into a contract under subparagraph (A) of paragraph (1) within
			 270 days after the date of enactment of this Act, the Secretary may do either
			 or both of the following:
					(A)Defer negotiation of such a contract until
			 not later than the last day of calendar year 2014.
					(B)Sell the amount
			 of the materials in the cylinders described in subparagraph (B) of paragraph
			 (1) under terms consistent with the plan under this section.
					
